DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s response to the restriction requirement, mailed April 26, 2021, has been received. By way of this response, Applicant has elected Group I, claims 1-8, 10-15, 17-20, 29, and 59, and the species of atezolizumab, an anti-PD-L1 antibody. This election was made without traverse.
Claims 13-15, 34, 53, 87, and 99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (claims 34, 53, 97, and 99) or a nonelected species (claims 13-15), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
	Claims 1-8, 10-12, 17-20, 29, and 59 are therefore under examination, drawn to methods of treating cancer which include administering the anti-PD-L1 antibody atezolizumab.

Specification
The abstract of the disclosure is objected to due to the use of the phrase “Aspects of the disclosure”.   
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, 17-20, 29, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering the above biologic and antibody to lessen or ameliorate the symptoms of any neoplasia or cancer.
For example, one of skill in the art is well-aware that cancer is difficult to treat.  According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online].  Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/hematology-and-oncology/overview-of-cancer/cellular-and-molecular-basis-of-cancer >.  Cellular and Molecular Basis of Cancer).  However, the instant disclosure does not provide sufficient in vitro or in vivo evidence showing that the administration of the above biologic and antibody can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to treat all manifestations of the disease. 
As further example, Applicant's specification lists pancreatic cancer as one possible type of cancer (page 4). Pancreatic cancer is highly lethal, and existing therapies only offer a modest benefit at best, as evidenced by Kotteas et al. (Journal of Cancer Research & Clinical Oncology, 142.8: 1795-1805.) Likewise, the varied tumor microenvironment in different types of cancer as well as the varied mechanisms of immune evasion of tumor cells makes immunological treatments unpredictable (see, e.g., Li-Lian et al., Cancers 12.7: 1872, entire document).
in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the cells. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the claimed biologic and antibody to the development of effective methods of treating the plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating any cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of treating any cancer with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agents are effective for ameliorating any cancer commensurate in scope with the claimed invention.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-11, 17-18, 29, and 59 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cao (WO 2016/054555, cited in IDS) .
Cao discloses a method of treating cancer in a subject, the method comprising: a) administering to a subject having cancer an effective amount of a primary cell-derived biologic comprising IL-l beta, IL-2, IL-6, IL-8, TNF-a, and IFN-gamma (page 58, lines 9-13); and b) administering to the subject an effective amount of an antagonist of programmed cell death-ligand 1 (PD-L1) or programmed cell death 1 (PD-1), wherein the administration of the primary cell-derived biologic and the administration of the antagonist occur at different locations in the subject and/or at different times (page 12, line 28 - page 13, line 2 and page 49, lines 11-15).

Cao further teaches that the administration of the antibody of the composition once every two to four weeks (page 29, lines 15-17).
Cao also teaches the administration of an anti-CTLA-4 antibody in addition to the above combination of treatments (page 54, lines 1-20).
	Cao also teaches that the above therapy is useful in treating refractory malignancies (page 154, lines 8-9).
While Cao does not explicitly teach a level of PD- L1 in a tumor of the subject increases after administration of the primary cell-derived biologic, the biologic of Cao, in its normal and usual operation, would perform this task. Cao therefore inherently teaches this property of claim 18. MPEP § 2112.02.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Hadden (US 2013/0243723 A1, cited in IDS) and Fehrenbacher (Lancet. 2016 Apr 30;387(10030):1837-46.). 

Hadden teaches a primary cell-derived biologic having the cytokines IL-1, IL-2, IL-6, IL-8, TNF-α, and IFN-γ (para. 0022), which may be used in combination with an anti-PD-L1 antibody for the treatment of cancer (para. 0110). Hadden teaches that this biologic is administered daily for 10 days (para. 0143) by injection.
Fehrenbacher teaches that atezolizumab is an anti-PD-L1 antibody useful for the treatment of cancer (page 1837).
	It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. As Fehrenbacher teaches, atezolizumab was known in the art as an exemplary anti-PD-L1 antibody which was of interest in cancer therapy. Likewise, the dosage schedule of the biologic described by Hadden was also known. The skilled artisan would have been informed of the above uses and would have been able to combine them with the therapy taught by Cao by means of simple substitution by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
The difference between the claimed invention and the prior art is the dosages of the biologic. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644